               Case 21-11028-SMG         Doc 75    Filed 04/27/21     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA


In re:
                                                      Case No. 21-11028-SMG

My FL Management, LLC
                                                      Chapter 11

         Debtor.
                                             /

                     NOTICE OF FILING MAY – JULY 2021 BUDGET

         My FL Management, LLC, the Chapter 11 debtor and debtor-in-possession (the “Debtor”),

by and through undersigned counsel, hereby files the attached Consolidated Budget for the period

of May through July 2021, in support of its continued use of cash collateral consistent with its

Emergency Motion for Authorization to Use Cash Collateral (ECF #12) and the Second Interim

Order Granting Debtor’s Emergency Motion for Authorization to Use Cash Collateral and

resetting for hearing consideration of continued use of Cash Collateral for April 29, 2021 at 1:30

p.m. ECF #52.

           Respectfully submitted on April 27, 2021



                                             EDELBOIM LIEBERMAN
                                             REVAH OSHINSKY PLLC
                                             Counsel for the Debtor
                                             20200 W. Dixie Highway, Suite 905
                                             Miami, FL 33180
                                             Telephone: (305) 768-9909
                                             Facsimile: (305) 928-1114
                                             Email: brett@elrolaw.com


                                             By:/s/ Brett Lieberman
                                             Brett D. Lieberman (FBN 69583)
                                        MY FL Doc
                          Case 21-11028-SMG   MANAGEMENT     LLC
                                                  75 Filed 04/27/21                    Page 2 of 4
                                                             BUDGET
                                                February through April 2021
                                                                May 21       June 21         July 21        TOTAL

Ordinary Income/Expense
        Income
             3621 & 3623 Room Rental Income
                   Discount                                           0.00          0.00             0.00           0.00
                   3621 & 3623 Room Other Charges                  500.00        500.00          500.00        1,500.00
                   3621 & 3623 Rental                            60,000.00     50,000.00       60,000.00     170,000.00
             Total 3621 & 3623 Room Rental Income                60,500.00     50,500.00       60,500.00     171,500.00
             Rental Income                                            0.00          0.00             0.00           0.00
             3711 N. Ocean Restaurant Income
                   Beer                                           8,000.00      6,000.00        6,000.00      20,000.00
                   Beverage                                       5,000.00      4,000.00        5,000.00      14,000.00
                   Food                                          45,000.00     35,000.00       35,000.00     115,000.00
                   Liquor                                        30,000.00     30,000.00       30,000.00      90,000.00
                   Nontaxable                                      500.00        500.00          500.00        1,500.00
                   Wine                                           3,000.00      3,000.00        3,000.00       9,000.00
                   3711 N. Ocean Restaurant Income - Other            0.00          0.00             0.00           0.00
             Total 3711 N. Ocean Restaurant Income               91,500.00     78,500.00       79,500.00     249,500.00
             3711+3801+3811+3821 Rental Inc
                   Room Rental                                  295,000.00    260,000.00      260,000.00     815,000.00
                   Rental Non-Taxable                                 0.00          0.00             0.00           0.00
                   3711+3801+3811+382 Other Chgs                 10,000.00      5,000.00        2,000.00      17,000.00
             Total 3711+3801+3811+3821 Rental Inc               305,000.00    265,000.00      262,000.00     832,000.00
        Total Income                                            457,000.00    394,000.00      402,000.00    1,253,000.00
        Cost of Goods Sold
             Booking Fees                                        25,000.00     17,000.00       17,000.00      59,000.00
             Daily Hotel Supplies.                               12,000.00     10,000.00       11,000.00      33,000.00
             Food & Beverages                                    20,000.00     20,000.00       20,000.00      60,000.00
             Merchant Fees                                        7,000.00      7,000.00        7,000.00      21,000.00
             Restaurant Supply                                    2,000.00      2,000.00        2,000.00       6,000.00
        Total COGS                                               66,000.00     56,000.00       57,000.00     179,000.00
    Gross Profit                                                391,000.00    338,000.00      345,000.00    1,074,000.00
        Expense
             Automobile Expense
                   Auto Lease                                      500.00        500.00          500.00        1,500.00
                   Car Repair                                      100.00        100.00              0.00        200.00
                   Gas                                             250.00        250.00          250.00          750.00
             Total Automobile Expense                              850.00        850.00          750.00        2,450.00
             G&A Expenses
                   Advertising and Promotion                      1,500.00      1,500.00        1,500.00       4,500.00
                   Business Gifts                                  100.00        100.00          100.00          300.00
                   Cable & Internt                                3,000.00      3,000.00        3,000.00       9,000.00
                   Cleaning & Laundry                             9,000.00      8,000.00        8,000.00      25,000.00
                   Computer and Internet Expenses                 2,500.00      2,500.00        2,500.00       7,500.00
                   Equipment & Modul rental                        300.00        300.00          300.00          900.00
                   Garbage/Junk Remowal Expenses                  3,000.00      3,000.00        3,000.00       9,000.00
                   Ice Machine Rental                              600.00        600.00          600.00        1,800.00
                   Landscaping                                     500.00        500.00          500.00        1,500.00



                                                                                                             Page 1 of 3
                                      MY FL Doc
                        Case 21-11028-SMG   MANAGEMENT     LLC
                                                75 Filed 04/27/21                    Page 3 of 4
                                                        BUDGET
                                               February through April 2021
                                                             May 21       June 21          July 21        TOTAL

                 License and Permits                           1,000.00        1,000.00       1,000.00       3,000.00
                 Office Expense                                 250.00          250.00         250.00          750.00
                 Office Supplies                                300.00          300.00         300.00          900.00
                 Pest Control                                  1,500.00        1,500.00       1,500.00       4,500.00
                 Pool Expenses                                 2,000.00        2,000.00       2,000.00       6,000.00
                 Postage                                         25.00           25.00          25.00           75.00
                 Repairs and Maintenance                      10,500.00       10,500.00      10,500.00      31,500.00
                 Security Systems                                65.00           65.00          65.00          195.00
                 Small Tools and Equipment                      170.00          170.00         170.00          510.00
                 Telephone Expense                              500.00          500.00         500.00        1,500.00
                 Utilities
                        Electrical & Gas Exp                  13,500.00       11,500.00      11,500.00      36,500.00
                        Water                                  8,500.00        8,000.00       8,000.00      24,500.00
                 Total Utilities                              22,000.00       19,500.00      19,500.00      61,000.00
             Total G&A Expenses                               58,810.00       55,310.00      55,310.00     169,430.00
             Insurance Expense
                 Commercial Property & Casualty               20,000.00       20,000.00      20,000.00      60,000.00
                 Worker Comp                                   3,000.00        3,000.00       3,000.00       9,000.00
             Total Insurance Expense                          23,000.00       23,000.00      23,000.00      69,000.00
             Mortgage Interest
                 A&D Mortgage Interest                        69,202.00       69,202.00      69,202.00     207,606.00
                 Interest Elena Richardson                     7,500.00        7,500.00       7,500.00      22,500.00
             Total Mortgage Interest                          76,702.00       76,702.00      76,702.00     230,106.00
             Other Interest Expenses                            300.00          300.00         300.00          900.00
             Payroll Expenses
                 Administration Payroll Fees                   1,500.00        1,500.00       1,500.00       4,500.00
                 Employees Benefits                            1,500.00        1,500.00       1,500.00       4,500.00
                 Tax Expenses - Employer                       7,114.50        6,732.00       7,114.50      20,961.00
                 Leased Work Expenses
                     Front Office/General
                     Manager/Housekeeping                     80,000.00       75,000.00      80,000.00     235,000.00
                        Restaurant                            13,000.00       13,000.00      13,000.00      39,000.00
                        Gross Wages - Other                        0.00            0.00            0.00           0.00
                 Total Gross Worker Expense                   93,000.00       88,000.00      93,000.00     274,000.00
             Total Worker Related Expenses                   103,114.50       97,732.00     103,114.50     303,961.00
             Professional Fees
                 Professional Fees - Accounting                6,500.00        6,500.00       6,500.00      19,500.00
                 Professional Fees Legal                       5,000.00        5,000.00       5,000.00      15,000.00
                 Professional Fees Independent Contractors     8,000.00        8,000.00       8,000.00      24,000.00
                 Professional Fees Housekeeping               50,000.00       50,000.00      50,000.00     150,000.00
             Total Professional Fees                          69,500.00       69,500.00      69,500.00     208,500.00
             Taxes
                 Tangible Property Tax                         1,500.00        1,500.00       1,500.00       4,500.00
                 Taxes - Property                             25,000.00       25,000.00      25,000.00      75,000.00
             Total Taxes                                      26,500.00       26,500.00      26,500.00      79,500.00
        Total Expense                                        358,776.50      349,894.00     355,176.50    1,063,847.00
Net Ordinary Income                                           32,223.50      -11,894.00     -10,176.50      10,153.00



                                                                                                           Page 2 of 3
                                       MY FL Doc
                         Case 21-11028-SMG   MANAGEMENT     LLC
                                                 75 Filed 04/27/21            Page 4 of 4
                                               BUDGET
                                        February through April 2021
                                                     May 21       June 21           July 21        TOTAL

Other Income/Expense
    UST Fees                                          -1,435.11        -1,399.58      -1,420.71      -4,255.39
        Interest Income                                   0.00             0.00             0.00           0.00
    Total Other Income                                -1,435.11        -1,399.58      -1,420.71      -4,255.39
Net Other Income                                      -1,435.11        -1,399.58      -1,420.71      -4,255.39
                                                      30,788.39       -13,293.58     -11,597.21       5,897.61




                                                                                                   Page 3 of 3
